          Case 5:20-cv-00256-R Document 18 Filed 05/26/20 Page 1 of 5


                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCUS D. WOODSON,                            )
                                              )
                     Petitioner,              )
                                              )
v.                                            )         No. CIV-20-256-R
                                              )
TOMMY SHARP, Warden,                          )
                                              )
                     Respondent.              )

                                         ORDER

       Petitioner filed this action seeking release from confinement with regard to his

conviction in the District Court of Garfield County. Pursuant to 28 U.S.C. § 636(b)9(1)(B)

and (C), the matter was referred to United States Magistrate Judge Gary M. Purcell for

preliminary review. On April 6, 2020, Judge Purcell issued a Report and Recommendation

wherein he recommend the petition be dismissed pursuant to Rule 4 of the Rules Governing

§ 2254 Motions, because the petition clearly lacked merit. The matter is currently before

the Court on Plaintiff’s timely objection to the Report and Recommendation, which gives

rise to this Court’s obligation to undertake a de novo review of those portions of the Report

and Recommendation to which Petitioner makes specific objection. Having conducted this

de novo review, the Court finds as follows.

       Petitioner does not challenge the factual or legal basis for his 2007 state conviction

for knowingly concealing stolen property, rather, he seeks the benefit of a 2016 amendment

to the underlying statute of conviction, Okla. Stat. tit. 21 § 1713(A). In support of his

contention that his conviction should now be a misdemeanor rather than a felony, Petitioner

relied on House Bill 1269, effective November 1, 2019, which he contends made the 2016
            Case 5:20-cv-00256-R Document 18 Filed 05/26/20 Page 2 of 5


amendment to § 1713(A) retroactive. Noting that the issue of retroactivity of the statute

was purely an issue of state law, one rejected by the District Court of Garfield County and

the Oklahoma Court of Criminal Appeals in denying Mr. Woodson’s application for writ

of habeas corpus, Judge Purcell recommends dismissal of the petition.

       As noted in the Report and Recommendation, the Oklahoma Court of Criminal

Appeals rejected Petitioner’s claim on the merits. The Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”) governs this Court's power to grant habeas corpus relief.

For claims adjudicated on the merits, “this [C]ourt may grant ... habeas [relief] only if the

[OCCA's] decision ‘was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States’ or

‘resulted in a decision that was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.’” Hanson v. Sherrod, 797 F.3d

810, 824 (10th Cir. 2015) (citation omitted). “It is the petitioner's burden to make this

showing and it is a burden intentionally designed to be ‘difficult to meet.’” Owens v.

Trammell, 792 F.3d 1234, 1242 (10th Cir. 2015) (citation omitted). The deference

embodied in § 2254(d) “reflects the view that habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for ordinary error

correction through appeal.” Harrington v. Richter, 562 U.S. 86, 102-03 (2011)(citation

omitted).

       Judge Purcell’s recommendation that the petition be dismissed was premised on the

fact that Mr. Woodson’s claim is not based on clearly established federal law. Rather, as

noted in the Report and Recommendation, the decision by the State on whether to apply a


                                             2
           Case 5:20-cv-00256-R Document 18 Filed 05/26/20 Page 3 of 5


statute retroactively is purely an issue of state law. Burleson v. Saffle, 278 F.3d 1136, 1140

(10th Cir. 2002) (“whether or not a new rule of state law may be applied retroactively is a

pure state law question”).

       In his objection, Petitioner contends that failure to apply § 1713(A) retroactively to

his conviction for knowingly concealing stolen property violates his equal protection rights

and that his sentence violates the Eighth Amendment’s prohibition against cruel and

unusual punishment. Petitioner did not present either of these arguments in the instant

petition or in his post-conviction/habeas filings with the District Court of Garfield County

and the Oklahoma Court of Criminal Appeals.

       The Court could permit Petitioner to amend his Petition to raise his constitutional

claims. Amendment, however, would be futile, because before a state prisoner may proceed

in a federal habeas corpus petition, he must establish that he has exhausted any remedies

available in the state courts. 28 U.S.C. § 2254(b)(1). A federal issue is considered

exhausted when it “has been properly presented to the highest state court, either by direct

review of the conviction or in a postconviction attack.” Dever v. Kansas State Penitentiary,

36 F.3d 1531, 1534 (10th Cir. 1994). The claim must be “fairly presented to the state

courts” to allow them the “opportunity to pass upon and correct alleged violations of its

prisoners’ federal rights.” Prendergast v. Clements, 699 F.3d 1182, 1184 (10th Cir. 2012).

In presenting his claims in state court, Petitioner did not allege the violation of his

constitutional rights. However, “[i]t is not enough that all the facts necessary to support the

federal claim were before the state courts, or that a somewhat similar state-law claim was

made.” Anderson v. Harless, 459 U.S. 4, 6 (1982) (per curiam) (citation omitted). A claim


                                              3
             Case 5:20-cv-00256-R Document 18 Filed 05/26/20 Page 4 of 5


must be presented as a federal constitutional claim in order to be exhausted. See Duncan v.

Henry, 513 U.S. 364, 365-66 (1995) (per curiam).

         Allowing Mr. Woodson to amend his petition would create a “mixed petition,” that

is, one containing both exhausted and unexhausted claims. Pliler v. Ford, 542 U.S. 225,

227 (2004). In general, a federal court may not adjudicate a mixed habeas petition and must

dismiss such a petition in its entirety. See Rose v. Lundy, 455 U.S. 509, 522 (1982). The

alternatives to dismissal of a mixed petition are permitting the Petitioner to dismiss any

unexhausted claims or denying the merits of all claims, both exhausted and unexhausted.

The Court, however, declines to assume Petitioner wishes to amend his petition and

constrains its review to the claim asserted in the Petition and addressed by the Report and

Recommendation, which Report and Recommendation is entirely correct in concluding

that the Petition lacks merit, because the issue of the retroactive application of a state statute

is purely an issue of state law.1

         Finally, Rule 11 of the Rules Governing Section 2254 Cases requires a district court

to issue or deny a Certificate of Appealability upon entering a final adverse order. A

1
  Amendment would also be futile because Plaintiff’s constitutional claims lack merit and would be subject to being
denied under 28 U.S.C. § 2254(b)(2). Petitioner is not similarly situated to persons convicted of knowingly concealing
stolen property after the statute was amended in 2016. See Dodd v. McCollum, 715 F.Appx. 844, 847 (10th Cir. Nov.
7, 2017)(denying certificate of appealability noting that equal protection allows states to amend sentencing laws
without applying the changes retroactively). Therefore, the failure to modify his sentence did not violate his right to
the equal protection of the laws. Furthermore, Petitioner has failed to establish that his sentence for knowing
possession of stolen property violates the Eighth Amendment’s prohibition against cruel and unusual punishment. The
Eighth Amendment “contains a ‘narrow proportionality principle’ that ‘applies to noncapital sentences.’” Ewing v.
California, 538 U.S. 11, 20 (2003) (quoting Harmelin v. Michigan, 501 U.S. 957, 996-97 (1991) (Kennedy, J.
concurring in part and concurring in the judgment)). A sentence is unconstitutional only if, “based generally on a
review of the gravity of the offense and comparing sentences imposed on other criminals and for other crimes in the
jurisdiction,” the court finds “‘extreme circumstances ... [that] lead[s] to an inference’ that the sentence is grossly
disproportionate to the crime.” United States v. Munro, 394 F.3d 865, 872-73 (10th Cir. 2005)(quoting Harmelin, 501
U.S. at 1006). Petitioner’s sentence was within the statutory limits of state law at the time it was imposed and
sentencing decisions are generally not constitutionally cognizable unless a petitioner shows that the sentence imposed
exceed the statutory limits at the time of its imposition or was otherwise unauthorized by law. Dennis v. Poppel, 222
F.3d 1245, 1258 (10th Cir. 2000); Dockins v. Hines, 374 F.3d 935, 940 (10th Cir.2004)(there is no constitutional right
to retroactive application of more lenient sentencing rules).
                                                          4
          Case 5:20-cv-00256-R Document 18 Filed 05/26/20 Page 5 of 5


Certificate of Appealability may issue only if the petitioner made a substantial showing of

the denial of a constitutional right, 28 U.S.C. § 2253(c)(2), and he shows “that reasonable

jurists could debate whether ... the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). Petitioner

has failed to make either showing.

       For the reasons set forth herein, the Report and Recommendation is ADOPTED IN

ITS ENTIRETY and the Petition is DISMISSED pursuant to Rule 4 of the Rules Governing

Section 2254 Cases. Judgment shall be entered accordingly.

       IT IS SO ORDERED this 26th day of May 2020.




                                             5
